Exhibit 10.3.2

 

AMENDMENT NO. 2

TO THE

UNIFIED WESTERN GROCERS, INC.

SHELTERED SAVINGS PLAN

 

Unified Western Grocers, Inc. (the “Company”) hereby amends the above-named plan
(the “Plan”), effective as of January 1, 2003 (except as otherwise provided
below), as follows:

 

Article XII. MINIMUM DISTRIBUTION REQUIREMENTS.

 

Section 1. General Rules

 

1.1. Effective Date. Unless an earlier effective date is specified in Section 6
below, the provisions of this Article will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year.

 

1.2. Coordination with Minimum Distribution Requirements Previously in Effect.
If Section 6 below specifies an effective date of this Article that is earlier
than calendar years beginning with the 2003 calendar year, required minimum
distributions for 2002 under this Article will be determined as follows. If the
total amount of 2002 required minimum distributions under the Plan made to the
distributee prior to the effective date of this Article equals or exceeds the
required minimum distributions determined under this Article, then no additional
distributions will be required to be made for 2002 on or after such date to the
distributee. If the total amount of 2002 required minimum distributions under
the Plan made to the distributee prior to the effective date of this Article is
less than the amount determined under this Article, then required minimum
distributions for 2002 on and after such date will be determined so that the
total amount of required minimum distributions for 2002 made to the distributee
will be the amount determined under this Article.

 

1.3. Precedence. The requirements of this Article will take precedence over any
inconsistent provisions of the Plan.

 

1.4. Requirements of Treasury Regulations Incorporated. All distributions
required under this Article will be determined and made in accordance with the
Treasury Regulations under Section 401(a)(9) of the Internal Revenue Code.

 

1.5. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Article, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (“TEFRA”) and the provisions of the Plan that relate
to Section 242(b)(2) of TEFRA.

 

Section 2. Time and Manner of Distribution

 

2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

-1-



--------------------------------------------------------------------------------

2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

 

For purposes of this Section 2.2 and Section 4, unless Section 2.2(d) applies,
distributions are considered to begin on the Participant’s required beginning
date. If Section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under
Section 2.2(a). If distributions under an annuity purchased from an insurance
company irrevocably commence to the Participant before the Participant’s
required beginning date (or to the Participant’s surviving spouse before the
date distributions are required to begin to the surviving spouse under
Section 2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

2.3. Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Sections 3 and 4 of this
Article. If the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Section 401(a)(9) of the Code and the
Treasury Regulations.

 

Section 3. Required Minimum Distributions During Participant’s Lifetime

 

3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury

 

-2-



--------------------------------------------------------------------------------

Regulations, using the Participant’s age as of the Participant’s birthday in the
distribution calendar year; or

 

(b) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury Regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant’s date of
death.

 

Section 4. Required Minimum Distributions After Participant’s Death

 

4.1. Death On or After Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

-3-



--------------------------------------------------------------------------------

4.2. Death Before Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated beneficiary, determined as provided in Section 4.1.

 

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.

 

Section 5. Definitions

 

5.1. Designated beneficiary. The individual who is designated as the beneficiary
under Section 2.2 of the Plan and is the designated beneficiary under
Section 401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-l, Q&A-4,
of the Treasury Regulations.

 

5.2. Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 2.2. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

5.3. Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury Regulations.

 

5.4. Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the

 

-4-



--------------------------------------------------------------------------------

Plan either in the valuation calendar year or in the distribution calendar year
if distributed or transferred in the valuation calendar year.

 

5.5. Required beginning date. The date specified in Section 6.4(c) of the Plan.

 

Section 6. Effective Date of Plan Amendment for Section 401(a)(9) Final and
Temporary Treasury Regulations

 

This Article XII, Minimum Distribution Requirements, applies for purposes of
determining required minimum distributions for distribution calendar years
beginning with the 2003 calendar year.

 

* * * * *

 

The Company has caused this Amendment No. 2 to be signed on the date indicated
below, to be effective as indicated above.

 

       

“Company”

       

UNIFIED WESTERN GROCERS, INC.

Date:    September 1, 2003

      By:   /s/    ROBERT M. LING, JR.                         Robert M. Ling,
Jr.            

Its:

  Executive Vice President                 General Counsel

 

-5-